Exhibit 10.35

2013 Incentive Compensation Program


On February 4, 2013, the Compensation Committee approved the terms of the 2013
Incentive Compensation Program (the “2013 ICP” or the “2013 Program”). In
addition, the Compensation Committee approved the target payouts for our Chief
Executive Officer and other named executive officers.  The 2013 Program consists
of two equally weighted components: Corporate and Business Unit performance,
which are outlined below. The performance results of Tesoro Corporation (the
“Company”) and the individual business units may be adjusted to take into
account unbudgeted business decisions, unusual or non-recurring items, and other
factors, as approved by the Compensation Committee, to determine the total
amount, if any, available under the 2013 ICP. The Compensation Committee also
has discretion to adjust individual awards based on their assessment of an
individual executive's performance relative to successful achievement of goals,
business plan execution, and other leadership attributes.


Component 1 - Corporate Performance - weighted as 50% of total bonus opportunity
measured against target with the range of outcomes between 0% to 200%. Corporate
performance metrics include the following:


•
Achievement of Earnings Before Interest, Taxes, Depreciation and Amortization
(“EBITDA”) measured on a margin neutral basis (this is the most heavily weighted
metric, constituting 50% of the bonus opportunity for the corporate performance
component)

•
Safety - Targeted improvement in recordable incidents

•
Process Safety Management - Targeted improvement in the number of process safety
incidents

•
Environmental - Targeted improvement in the number of environmental incidents

•
Cost Management - Measurement of non-capital cash expenditure versus budget
(this metric constitutes 35% of the bonus opportunity for the corporate
performance component)



Component 2 - Business Unit Performance - weighted as 50% of total bonus
opportunity measured against target with the range of outcomes between 0% to
200%. Business Unit performance is measured through balanced scorecards with
performance metrics including, but not limited to:


•
Safety and Environmental

•
Cost Management

•
Improvements in EBITDA

•
Business improvement and value creation initiatives





